DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The Oath/Declaration submitted on 11/27/2017 is noted by the Examiner.

Drawings
The drawings are objected to because of the following:
The drawings have a line quality that us too light to be reproduced and to blurry to determine in

    PNG
    media_image1.png
    310
    477
    media_image1.png
    Greyscale
specific areas (see adjacent examples). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Figure 1: Sections (B-B, D-D, C-C and E) should also be labeled Under Brief descriptions of the drawings.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
The lines are crowded too closely together, making reading difficult. Substitute claims with lines one and one-half or double spaced on good quality paper are required. See 37 CFR 1.52(b).
They include a plurality of elements without proper indentation. “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation” [MPEP § 608.01 (m)]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axes" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right side face of the base" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left side" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vertical direction" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first unthreaded shaft" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 2 recites the limitation "the gate” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 2 recites the limitation "the resistance strain” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 2 recites the limitation "the height H” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 2 recites the limitation "the height H” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the first indicative line” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the first indicative line” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the second indicative line” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the third indicative line” in lines 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the fourth indicative line” in lines 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the third indicative line” in lines 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 3 recites the limitation "the second indicative line” in lines 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 5 recites the limitation "the toothed disc” in lines 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 5 recites the limitation "the second unthreaded shaft” in lines 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 10 recites the limitation "the first indicative line” in lines 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 10 recites the limitation "the third indicative line” in lines 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 12 recites the limitation "the third indicative line” in lines 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 13 recites the limitation "the third indicative line” in lines 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, page 14 recites the limitation "the fourth indicative line” in lines 16.  There is insufficient antecedent basis for this limitation in the claim.

Upon review of the claims, the Examiner noticed that the claims may include several similar insufficient antecedent basis errors. Applicant is advised to check the claims thoroughly for similar issues.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855